Name: 97/588/EC: Commission Decision of 28 July 1997 amending Decision 95/328/EC establishing health certification for fishery products from third countries which are not yet covered by a specific decision (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  cooperation policy;  trade;  fisheries;  tariff policy
 Date Published: 1997-08-29

 Avis juridique important|31997D058897/588/EC: Commission Decision of 28 July 1997 amending Decision 95/328/EC establishing health certification for fishery products from third countries which are not yet covered by a specific decision (Text with EEA relevance) Official Journal L 238 , 29/08/1997 P. 0046 - 0046COMMISSION DECISION of 28 July 1997 amending Decision 95/328/EC establishing health certification for fishery products from third countries which are not yet covered by a specific decision (Text with EEA relevance) (97/588/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive 96/23/EC (2), and in particular Article 11 thereof,Whereas Commission Decision 97/296/EC (3), as last amended by Decision 97/564/EC (4), establishes in Part II of the Annex the list of the third countries which are not yet covered by a specific decision but which satisfy the requirements of Article 2 (2) of Council Decision 95/408/EC (5), as amended by Decision 97/34/EC (6); for imports from those third countries, health certification is required, as provided for in Commission Decision 95/328/EC (7), which is applicable until 30 June 1997;Whereas Decision 95/408/EC is applicable until 31 December 1998; whereas the period of validity of Decision 95/328/EC should therefore be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 4 of Decision 95/328/EC the words 'and for a period of two years` are hereby replaced by 'to 31 December 1998`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 125, 23. 5. 1996, p. 10.(3) OJ No L 122, 14. 5. 1997, p. 21.(4) OJ No L 232, 23. 8. 1997, p. 13.(5) OJ No L 243, 11. 10. 1995, p. 17.(6) OJ No L 13, 16. 1. 1997, p. 33.(7) OJ No L 191, 12. 8. 1995, p. 32.